DATED 31 August 2006

BETWEEN

19 ENTERTAINMENT LIMITED

and

ROBERT DODDS

SERVICE AGREEMENT

Baker & McKenzie

London
Ref: COB/MEXR

THIS AGREEMENT is made on the 31st day of August 2006

B E T W E E N:



(1)   19 ENTERTAINMENT LIMITED (company number: 1886042), a company registered
in England, whose registered office is at c/ Baker & McKenzie LLP, 100 New
Bridge Street London EC4V 6JA (“the Company”);

and



(2)   ROBERT DODDS of 10B the Ridings, Cobham, Surrey KT11 2PT (“the Executive”)

IT IS HEREBY AGREED as follows:-



1.   APPOINTMENT

The Company shall employ the Executive and the Executive shall serve the Company
as Executive Director of the Company on and subject to the terms and conditions
specified herein (the “Employment”).



2.   COMMENCEMENT OF EMPLOYMENT



2.1   The Employment will commence on[29] August 2006 (the “Commencement Date”)
and shall continue for a period of five years, subject always to earlier
termination under Clause 16 below.



2.2   The Executive’s period of continuous employment began on 1 April 2003.



3.   DUTIES



3.1   The Executive shall be employed in the post of Executive Director of the
Company (with the title of “President” of the Company) in which capacity he
shall:



  (a)   devote all his time, attention and skill to his duties hereunder, and at
all times act in the interests of the Company and its Associated Companies, and
faithfully and diligently perform such duties and exercise such powers
consistent therewith as may from time to time be assigned to or vested in him by
the Board of the Company;



  (b)   use his best endeavours to promote the interests and welfare and
maintain the goodwill of the Company and any other Associated Company to which
he has provided his services in accordance with this Agreement;



  (c)   devote the whole of his time and attention and the full benefit of his
knowledge, expertise and skills to the proper performance of his duties;



  (d)   report to the Board of the Company and, as required, the Board of any
parent or holding company of the Company; and



  (e)   do everything in his power to maintain his present prestige and
professional standing.



3.2   The Executive shall obey the reasonable and lawful orders of the Board of
the Company, or the Board of any parent or holding company of the Company, given
by or with the authority of the Board, and shall comply with all the Company’s
written rules, regulations, policies and procedures notified to him from time to
time in force which do not conflict with the terms contained herein.



3.3   The Executive may be required in pursuance of his duties, and without
further fees or remuneration, to perform services not only for the Company but
also for any Associated Company, and to accept any office or position in any
Associated Company which is consistent with his position with the Company, as
the Board or the Company may from time to time reasonably require. The Company
may at its sole discretion loan out the Executive’s employment to any Associated
Company on the same terms and conditions as set out herein.



3.4   The Executive’s normal working hours shall be 9.00am to 5.00pm Monday to
Friday, and such additional hours (without further remuneration) as are
necessary for the proper performance of his duties of employment.



3.5   The Executive shall act as Director of any Associated Company as and when
requested to do so by the Company, and shall not be entitled to any additional
remuneration or fees pursuant to his position as Director of the Company or any
Associated Company.



4.   EXCLUSIVITY OF SERVICE



4.1   Subject to clause 4.2 below, during the period of the Employment the
Executive shall devote his full time and attention to his duties hereunder and
shall not (without the prior written consent of the Board) directly or
indirectly either on his own account or on behalf of any other person, company,
business entity or other organisation:



  (a)   (i) engage in, or (ii) be concerned with, or (iii) provide services to,
(whether as an employee, officer, director, agent, partner, consultant or
otherwise) any other business; or



  (b)   accept any other engagement or public office

except that during the period of the Employment the Executive may hold up to 5%
of any securities in any company which is quoted on any recognised Stock
Exchange.



4.2   The Executive will not at any time whilst a director or employee of the
Company or any of its subsidiaries or at any time thereafter, directly or
indirectly, carry on a business in any part of Europe, whether similar to any
business carried on by the Company or any Associated Company or otherwise, under
a title containing the words “Freedom Media” or any other word or words
resembling the same and he will at all times procure that any company controlled
by him will not carry on such business under such title or name.



4.3   Subject to any written regulations issued by the Company which are
applicable to him, neither the Executive nor his Immediate Relatives, nor any
company or business entity in which he or they are interested, shall be entitled
to receive or obtain directly or indirectly any discount, rebate, commission or
other benefit in respect of any business transacted (whether or not by the
Executive) by or on behalf of the Company or any Associated Company, and if the
Executive, his Immediate Relatives or any company or business entity in which he
or they is/are interested, shall directly or indirectly obtain any such
discount, rebate, commission or other benefit the Executive shall forthwith
account to the Company or the applicable Associated Company for the amount
received or value of the benefit so obtained.



4.4   The Executive confirms that he has disclosed fully to the Company all
circumstances in respect of which there is, or there might be, a conflict of
interest between the Company or any Associated Company, and the Executive or his
Immediate Relatives, and he agrees to disclose fully to the Company any such
circumstances which may arise during the Employment.



4.5   Provided that the Executive’s position and duties as director of Popworld
Limited do not affect Executive’s ability to perform his obligations under this
Agreement, or prevent the Executive from devoting his full time and attention to
his duties hereunder, and provided that the Executive is not involved in the day
to day management or oversight of Popworld Limited and resigns as a director of
Popworld Limited on reasonable notice from the Company, and subject to the
Executive complying with the option contained in Schedule 2, the Executive may
hold the position of director of Popworld Limited (company number 03323573) and
exercise the duties of a director of Popworld Limited during the term of his
Employment pursuant to this Agreement or at any time thereafter, which the
Company agrees shall not place the Executive in breach of clause 1 of
Schedule 1.



5.   REMUNERATION

The Company shall pay to the Executive a base salary of £400,000 per annum,
payable monthly in arrears by equal instalments.



6.   EXPENSES

The Company shall reimburse to the Executive (against receipts or other
satisfactory evidence) all reasonable business expenses properly incurred and
defrayed by him in the course of the Employment. The Company agrees that the
Executive shall be entitled to first class flights and first class hotel suite
accommodation when travelling in the course of his duties of employment.



7.   DEDUCTIONS

The Company shall be entitled at any time during the Employment, or in any event
on termination, to deduct from the Executive’s remuneration hereunder any monies
due from him to the Company including but not limited to any outstanding loans,
advances, the cost of repairing any damage or loss to the Company’s property
caused by him (and of recovering the same), excess holiday, and any other monies
owed by him to the Company.



8.   PLACE OF WORK

The Executive’s place of work shall be 32 Ransomes Dock, 35-37 Parkgate Road,
London SW11 4NP or any such place in London as the Company shall from time to
time advise him. In the performance of his duties hereunder, the Executive may
be required to travel both throughout and outside the United Kingdom.



9.   SICKNESS BENEFITS



9.1   In case of sickness or other incapacity for work, the Executive must
comply with the Company’s rules, from time to time in force, regarding sickness
notification and doctor’s certificates.



9.2   The Company reserves the right to require the Executive to undergo a
medical examination by a doctor or consultant nominated by it, in which event
the Company will bear the cost thereof.



9.3   Provided the Executive has complied with the above rules, he will be
entitled to receive Company Sick Pay, based on his normal salary, for the first
20 days in aggregate in any rolling twelve month period of absence. Company Sick
Pay will be deemed to include any Statutory Sick Pay (“SSP”) which the Executive
may be eligible to receive under the legislation and regulations from time to
time in force. The Executive shall not be entitled to receive any other payments
from the Company during such period of absence.



9.4   When calculating the Executive’s normal salary, deductions will be made
for any State sickness or other benefits due to the Executive, as well as normal
deductions for tax and National Insurance.



9.5   If the illness, accident or other incapacity shall be, or appear to be,
caused by actionable negligence of a third party in respect of which damages are
or may be recoverable, the Executive shall immediately notify the Board of that
fact and of any claim, compromise, settlement or judgement made or awarded in
connection with it. The Executive shall also give to the Board all particulars
the Board may reasonably require and shall, if required by the Board, refund all
or such part of the sums paid to or for the benefit of him by way of salary,
bonus or benefits during the relevant period as the Board may reasonably
determine. The amount to be refunded shall not, however, exceed the amount of
damages or compensation and interest thereon recovered by the Executive, less
any unrecovered costs borne by him, in connection with the recovery of such
damages or compensation, and shall not exceed the total remuneration paid to him
by way of salary, bonus and benefits in respect of the period of such illness,
accident or other incapacity.



9.6   Any outstanding or prospective entitlement to private medical insurance or
long term disability benefits shall not prevent the Company from exercising its
right to terminate the Employment in accordance with Clause 16 hereof and the
Company shall not be liable for any loss of the Executive arising from such
termination.



10.   HOLIDAYS



10.1   The Executive shall be entitled to receive his normal remuneration for
all Bank and Public holidays normally observed in England and a further 25 days’
holiday in each holiday year (the period from 1 January to 31 December). The
Executive may only take his holiday at such times as are agreed with the Chief
Executive Officer of the Company.



10.2   In the holiday year in which the Employment begins and terminates the
entitlement to holiday shall accrue on a pro rata basis for each complete month
of service.



10.3   The Company reserves the right, at its sole discretion, to require the
Executive to take all or part of any outstanding holiday during any notice
period.



10.4   Holiday entitlement for one holiday year cannot be taken in subsequent
holiday years without the prior permission of the Board. Failure to take holiday
entitlement in the appropriate holiday year will lead to forfeiture of any
accrued holiday not taken without any right to payment in lieu thereof.



11.   BENEFITS



11.1   The Executive shall be eligible to participate in any private medical
insurance, life assurance or long term disability insurance schemes established
by the Company, subject to the terms and conditions of such schemes from time to
time in force. The Company reserves the right to substitute other scheme(s) for
such scheme(s) or amend the scale of benefits of such scheme(s) including the
level of benefits. If any scheme provider (including but not limited to any
insurance company) refuses for any reason (whether based on its own
interpretation of the terms of the insurance policy or otherwise) to provide any
benefits to the Executive, the Company shall not be liable to provide any such
benefits itself or any compensation in lieu thereof.



12.   REASONABLENESS OF RESTRICTIONS

The Executive recognises that, whilst performing his duties for the Company, he
will have access to and come into contact with trade secrets and confidential
information belonging to the Company or to Associated Companies and will obtain
personal knowledge of and may obtain influence over its or their customers
and/or employees. The Executive therefore agrees that the restrictions contained
or referred to in Clauses 13 and 15 and Schedule 1 are reasonable and necessary
to protect the legitimate business interests of the Company and its Associated
Companies both during and after the termination of his employment.



13.   CONFIDENTIALITY



13.1   The Executive shall neither during the Employment (except in the proper
performance of his duties) nor at any time (without limit) after the termination
thereof, directly or indirectly



  (a)   use for his own purposes or those of any other person, company, business
entity or other organisation whatsoever; or



  (b)   disclose to any person, company, business entity or other organisation
whatsoever;

any trade secrets or confidential information relating or belonging to the
Company or its Associated Companies. “Confidential Information” includes but is
not limited to any such information relating to clients, client lists or
requirements, price lists or pricing structures, sales and marketing
information, business plans or dealings, artists, suppliers, employees or
officers, source codes and computer systems, software, inventions, financial
information and plans, designs, formulae, prototypes, product lines, services,
research activities, programme formats and ideas, recording agreements,
songwriting agreements, licensing agreements, merchandising agreements,
management agreements, presenter agreements, broadcast agreements, production
agreements, artist management agreements, distribution agreements, record label
agreements, any document marked ‘Confidential’ (or with a similar expression),
or any information which the Executive has been told is confidential or which he
might reasonably expect the Company would regard as confidential, or any
information which has been given to the Company or any Associated Company in
confidence by customers, suppliers or other persons.



13.2   The Executive shall not at any time during the continuance of his
employment with the Company make any notes or memoranda relating to any matter
within the scope of the Company’s business, dealings or affairs otherwise than
for the benefit of the Company or any Associated Company.



13.3   The obligations contained in Clause 13.1 shall not apply to any
disclosures required by law, or to the Executive’s legal advisers on terms that
they agree to maintain the confidentiality of such information, and shall cease
to apply to any information or knowledge which may subsequently come into the
public domain other than by way of unauthorised disclosure.



13.4   The Executive acknowledges that all documents containing or referring to
Confidential Information at any time in his control or possession are and shall
at all times remain the absolute property of the Company and the Executive
undertakes, both during the Employment and after the Termination Date:



  (a)   to exercise due care and diligence to avoid any unauthorised
publication, disclosure or use of Confidential Information and any documents
containing or referring to it;



  (b)   at the direction of the Board, to deliver up any Confidential
Information (including all copies of all documents whether or not lawfully made
or obtained) or to delete Confidential Information from any re-usable medium;
and



  (c)   to do such things and sign such documents at the expense of the Company
as shall be reasonably necessary to provide evidence that this clause 13.4 has
been complied with.



13.5   The Executive agrees that the restrictions set out in this clause 13 are
without prejudice to any other duties of confidentiality owed to the Company
whether express or implied and are to survive the termination of the Employment
for any reason.



13.6   The Executive shall not make or communicate any statement (whether
written or oral) to any representative of the press, television, radio, or other
media and shall not write any article for the press or otherwise for publication
on any matter connected with or relating to the business of the Company or any
Associated Company without obtaining the prior written approval of the President
or Chief Operations Officer of CKX, Inc.



14.   INTELLECTUAL PROPERTY



14.1   In this Clause “Intellectual Property” means rights in and in relation to
Confidential Information (as defined in clause 13.1), trade marks, service
marks, trade and business names, logos and get up (including any and all
goodwill associated with or attached to any of the same), domain names, patents,
inventions (whether or not patentable), registered designs, design rights,
copyrights (including, without limitation, rights in software), copyrightable
subject matter, and moral rights and rights of attribution and integrity,
publicity rights, database rights, utility models and all rights or forms of
protection having an equivalent or similar nature or effect anywhere in the
world, whether enforceable, registered, unregistered or registrable (including,
where applicable, all renewals, extensions, continuations, and applications for
registration) and the right to sue for damages for past and current infringement
(including passing off and unfair competition) in respect of any of the same.



14.2   The Executive acknowledges, having regard to the nature of the business
of the Company and its Associated Companies and the nature of his expertise,
that:



  (a)   the duties of the Executive during the Employment may include the
making, discovering, producing, processing, developing and creating of
Intellectual Property;



  (b)   Intellectual Property may reasonably be expected to result from the
carrying out by the Executive of his duties; and



  (c)   due to the nature of the Executive’s duties and the particular
responsibilities arising from them, the Executive has a special obligation to
further the interests of the Company, both within the meaning of
Section 39(1)(b) of the Patents Act 1977 and otherwise.



14.3   The Executive shall disclose to the Company full details of any
Intellectual Property made, discovered, produced or created by him and together
with others in the course of the Employment, whether or not (i) subject to
protection under laws related to Intellectual Property, (ii) reduced to tangible
form or reduced to practice, or (iii) created during normal working hours or
using office stationery or equipment belonging to the Company, which is
connected with or in any way affects or relates to the current and intended
future business of the Company or any Associated Company.



14.4   The Executive shall do all things and execute all documents that may
reasonably be necessary to enable the Company to obtain the benefit of, perfect,
protect, register, record, enforce or defend any right to which it may be
entitled in respect of any Intellectual Property made or acquired by the
Executive in the course of the Employment and to secure patent, trademark,
and/or copyright rights or other appropriate protection for it.



14.5   Without prejudice to the provisions of clause 14.2, the Executive shall
disclose to the Company full details of any Intellectual Property made,
discovered, produced or created by the Executive alone or with others in the
course of his duties (whether or not (i) subject to protection under
Intellectual Property laws, (ii) reduced to tangible form or reduced to
practice, or (iii) created during normal working hours or using office
stationery or equipment belonging to the Company) and the Executive hereby
assigns to the Company, by way of assignment of future copyright or other
Intellectual Property rights, all rights of copyright or other Intellectual
Property rights throughout the world in such copyright work or Intellectual
Property.



14.6   The Executive shall, before assigning or granting rights in relation to
any invention or copyright work or other Intellectual Property created by him to
which the Company is not entitled under this Agreement and/or at law, allow the
Company a reasonable opportunity to evaluate the same, and the Executive shall
not dispose of, transfer or licence any rights to any third party unless he has
first given written notice to the Company with full, complete and bona fide
details of the price and terms offered to or by the third party and offered the
Company, or any Associated Company, an opportunity to purchase the rights
concerned at the same price and on the same terms within 28 days of the date of
the notice.



14.7   The Executive hereby irrevocably and unconditionally waives all rights
granted by Chapter IV of Part I of the Copyright, Designs and Patents Act 1988
that vest in him (whether before, on or after the date hereof) in connection
with his authorship of any copyright works in the course of his employment with
the Company, wherever in the world enforceable, including without limitation the
right to be identified as the author of any such works and the right not to have
any such works subjected to derogatory treatment.



15.   POST-TERMINATION OBLIGATIONS



15.1   The Executive agrees that he will observe the post-termination
obligations set out in Schedule 1 annexed hereto.



15.2   The Executive agrees that in the event of receiving from any person,
company, business entity or other organisation an offer of employment either
during the continuance of this Agreement or during the continuance in force of
any of the restrictions set out in Schedule 1 annexed hereto, he will forthwith
provide to such person, company, business entity or other organisation making
such an offer of employment a full and accurate copy of Clauses 13, 14 and 15
hereof, and Schedule 1 annexed hereto.



16.   TERMINATION



16.1   Notwithstanding Clause 2 above, the Company may terminate the Employment
in advance of expiry of the term of this Agreement without notice, or pay in
lieu of the unexpired period of the term, if the Executive shall at any time:-



  (a)   commit any act of fraud or dishonesty, or other gross misconduct; or



  (b)   commit any act of gross incompetence or wilful neglect of duty or commit
any other serious breach of this Agreement; or



  (c)   after having been given notice in writing of the Company’s intention to
terminate under this sub-clause, fails to remedy within 30 days any repeated or
continued breach or non-observance of any of the duties or any of the express
obligations specified in such notice where remedy is capable of being performed
by the Executive; or



  (d)   act in any manner (whether in the course of his duties or otherwise)
which is likely to bring him, the Company or any Associated Company into
disrepute or prejudice the interests of the Company or any Associated Company;
or



  (e)   become bankrupt, apply for or have made against him a receiving order
under Section 286 Insolvency Act 1986, or have any order made against him to
reach a voluntary arrangement as defined by Section 253 of that Act; or



  (f)   resigns as a director of the Company or any Associated Company of which
he is a director (without the written consent of the Board of the Company or the
Associated Company concerned); or



  (g)   be or become of unsound mind; or



  (h)   be convicted of a criminal offence punished by a term of imprisonment
(excluding an offence under road traffic legislation in respect of which he is
not sentenced to a term of imprisonment); or



  (i)   directly or indirectly advise or participate or act in concert with any
person who makes or is considering making any offer for the issued share capital
of the Company or any Associated Company including, for the avoidance of doubt,
CKX, Inc.

Any reasonable delay by the Company in exercising such right to termination
shall not constitute a waiver thereof.



16.2   Subject to earlier termination pursuant to the terms of this Agreement,
the Executive’s Employment shall be deemed to have terminated automatically and
by mutual consent on the date of the Executive’s 65th birthday. For the
avoidance of doubt, if the Executive’s Employment terminates pursuant to this
Clause 16.2, the Company shall pay the Executive’s remuneration and benefits up
to and including the date of his 65th birthday and thereafter no amounts shall
be due and owing from the Company to the Executive.



16.3   On termination of the Employment, the Executive shall forthwith return to
the Company in accordance with its instructions all equipment, correspondence,
records, specifications, software, models, notes, reports and other documents
and any copies thereof and any other property belonging to the Company or its
Associated Companies (including but not limited to keys, credit cards, equipment
and passes) which are in his possession or under his control. The Executive
shall, if so required by the Company, confirm in writing his compliance with his
obligations under this Clause 16.3.



16.4   The Company shall have the right to suspend the Executive on full pay for
a period not exceeding three months pending any investigation into any potential
dishonesty or gross misconduct which may give rise to a right to the Company to
terminate pursuant to Clause 16.1 above.



16.5   The termination of the Employment shall be without prejudice to any right
the Company may have in respect of any breach by the Executive of any of the
provisions of this Agreement which may have occurred prior to such termination.



16.6   The Executive agrees that he will not at any time after the termination
of the Employment represent himself as still having any connection with the
Company or any Associated Company, save as a former employee or for the purpose
of communicating with prospective employers or complying with any applicable
statutory requirements.



17.   DIRECTORSHIPS



17.1   Subject to clause 4.5, the Executive shall forthwith resign in writing
from all directorships, trusteeships and other offices he may hold from time to
time with the Company or any Associated Company without compensation for loss of
office in the event of the termination of his employment or if requested to do
so at any other time by the Company.



17.2   In the event of the Executive failing to comply with his obligations
under Clause 17.1 above, he hereby irrevocably and unconditionally authorises
the Company to appoint some person in his name and on his behalf to sign or
execute any documents and/or do all things necessary or requisite to give effect
to such resignations as referred to in Clause 17.1 above.



18.   POPWORLD OPTION

The Executive grants the Company an option to buy his shares in Popworld Limited
on the terms set out in schedule 2.



19.   LIQUIDATION FOR RECONSTRUCTION OR AMALGAMATION

The Executive shall have no claim against the Company if the Employment is
terminated by reason of the liquidation of the Company for the purposes of
amalgamation or reconstruction provided that he is offered employment with any
concern or undertaking resulting from such amalgamation or reconstruction on
terms and conditions which, taken as a whole, are not substantially less
favourable than the terms of this Agreement.



20.   GRIEVANCE AND DISCIPLINARY PROCEDURES

If the Executive has any grievance relating to the Employment, he should raise
it with the President or Chief Operations Officer of CKX, Inc and thereafter (if
the matter is not resolved or if it involves the President or Chief Operations
Officer of CKX, Inc) with the Board. In such a case the Board will deal with the
matter by discussion and majority decision of the Board (but without the
Executive being entitled to vote on that issue). Except as set out in this
Agreement, there is no disciplinary procedure applicable to the Executive.



21.   SEVERABILITY

The various provisions and sub-provisions of this Agreement and Schedule 1
attached hereto are severable and if any provision or sub-provision is held to
be unenforceable by any court of competent jurisdiction then such
unenforceability shall not affect the enforceability of the remaining provisions
or sub-provisions in this Agreement or Schedules.



22.   WARRANTIES



22.1   The Executive represents and warrants that he is not prevented by any
agreement, arrangement, contract, understanding, Court Order or otherwise, which
in any way directly or indirectly restricts or prohibits him from fully
performing the duties of the Employment, or any of them, in accordance with the
terms and conditions of this Agreement.



22.2   The Executive represents and warrants that he has the full right to
convey the rights granted hereunder to the Company. The Executive agrees to
indemnify and hold the Company harmless from any and all claims, losses, damages
or expenses sustained in consequence of a breach of this warranty PROVIDED THAT
this indemnity shall be limited to payments made pursuant to a court order or a
settlement made with the Executive’s prior written consent (not to be
unreasonably withheld).



22.3   The Executive represents and warrants that, as at the date of this
Agreement:



  (a)   he has not brought any claims against the Company or any Associated
Company, or its or their respective officers, employees or shareholders,
including but not limited to contractual claims, breach of contract, tort and
Statutory Employment Protection Claims which could be brought in an Employment
Tribunal, in any jurisdiction anywhere in the world; and



  (b)   he is not aware of any facts or matters that may entitle him to bring a
claim, whether under statute, common law or otherwise, in any jurisdiction in
the world, howsoever arising, including but not limited to contractual claims,
breach of contract, tort and Statutory Employment Protection Claims which could
be brought in an Employment Tribunal, against the Company or any Associated
Company, its or their officers, employees or shareholders.



22.4   For the purposes of this clause, “Statutory Employment Protection Claim”
means any claim under the Employment Rights Act 1996 (as amended), Sex
Discrimination Act 1975 (as amended), Equal Pay Act 1970 (as amended), Race
Relations Act 1976, Disability Discrimination Act 1995 (as amended), Transfer of
Undertakings (Protection of Employment) Regulations 1981 (as amended), Working
Time Regulations 1998 (as amended), Employment Relations Act 1999, Art.141 of
the EC Treaty, Equal Pay Directive No 75/117, other EU Directives, Trade Union &
Labour Relations (Consolidation) Act 1992 (as amended), National Minimum Wage
Act 1998, Public Interest Disclosure Act 1998, Data Protection Act 1998,
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
Fixed-Term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
Employment Act 2002, Employment Equality (Religion or Belief) Regulations 2003
and Employment Equality (Sexual Orientation) Regulations 2003.



23.   NOTICES



23.1   Any notice to be given hereunder may be delivered (a) in the case of the
Company by first class post addressed to its Registered Office for the time
being and (b) in the case of the Executive, either to him personally or by first
class post to his last known address.



23.2   Notices served by post shall be deemed served on the second business day
after the date of posting. For the purposes of this Clause, “business day” means
a day on which banks are open for business in the place of both the posting and
the address of the notice.



24.   DEFINITIONS

In this Agreement the following words and cognate expressions shall have the
meanings set out below:-



24.1   an “Associated Company” includes any firm, company, corporation or other
organisation:-



  (a)   which is directly or indirectly controlled by the Company; or



  (b)   which directly or indirectly controls the Company; or



  (c)   which is directly or indirectly controlled by a third party who also
directly or indirectly controls the Company; or



  (d)   of which the Company or any other Associated Company owns or has a
beneficial interest in 20% or more of the issued share capital or 20% or more of
its capital assets; or



  (e)   which is the successor in title or assign of the firms, companies,
corporations or other organisations referred to above.



24.2   “The Board” shall mean the Board of Directors of the Company (or, if the
context requires, an Associated Company).



24.3   “Control” has the meaning ascribed by Section 416 Taxes Act 1988 (as
amended).



24.4   “Immediate Relatives” shall include husband, wife, common law spouse,
registered civil partner, children, brothers, sisters, cousins, aunts, uncles,
parents, grandparents, and the aforesaid relatives by marriage or civil
partnership.



24.5   “Termination Date” shall mean the date upon which the Executive’s
employment with the Company terminates.



25.   CONSTRUCTION



25.1   The provisions of Schedule 1 hereto and any additional terms endorsed in
writing by or on behalf of the parties hereto shall be read and construed as
part of this Agreement and shall be enforceable accordingly.



25.2   The benefit of each agreement and obligation of the Executive under
Clause 13 and 15 and Schedule 1 hereto of this Agreement may be assigned to and
enforced by all successors and assigns for the time being of the Company and its
Associated Companies and such agreements and obligations shall operate and
remain binding notwithstanding the termination of this Agreement.



26.   PRIOR AGREEMENTS

This Agreement cancels and is in substitution for all previous letters of
engagement, agreements and arrangements (whether oral or in writing) relating to
the subject-matter hereof between the Company and the Executive, including but
not limited to any employment agreement between the Executive and Freedom Media
Limited, all of which shall be deemed to have been terminated by mutual consent.
This Agreement constitutes the entire terms and conditions of the Executive’s
employment and no waiver or modification thereof shall be valid unless in
writing, signed by the parties and only to the extent therein set forth.



27.   GOVERNING LAW AND JURISDICTION

This Agreement is governed by and construed in accordance with the laws of
England. The parties hereto submit to the exclusive jurisdiction of the English
Courts.

IN WITNESS whereof the parties hereto have executed this Agreement as a Deed the
day and year first above written.

     
SIGNED AS A DEED by }
 
19 ENTERTAINMENT LTD }/s/ Mitchell J. Slater—
 
acting by Mitchell J. Slater ) }
 
and Thomas P. Benson }/s/ Thomas P. Benson—
 

SIGNED AS A DEED and }
DELIVERED AS A DEED }
by ROBERT DODDS in }
the presence of
 


}/s/ Robert Dodds—
 
   
Witness’ Name
  Alexandra Jones—
 
   
Address
       
Occupation
       
Signature
  /s/ Alexandra Jones—
 
   

SCHEDULE 1
Non-Competition



1.   Non-Competition

The Executive hereby agrees that he shall not, without the consent in writing of
the Board for the Relevant Period within the Prohibited Area and whether on his
own behalf or in conjunction with or on behalf of any other person, firm,
company or other organisation, and whether as an employee, director, principal,
agent, consultant or in any other capacity whatsoever, in competition with the
Company be directly or indirectly (i) employed or engaged in, or (ii) perform
services in respect of, or (iii) be otherwise concerned with:



1.1   the research into, development, manufacture, supply or marketing of any
product which is of the same or similar type to any product researched, or
developed, or manufactured, or supplied, or marketed by the Company during the
twelve months immediately preceding the Termination Date;



1.2   the development or provision of any services (including but not limited to
technical and product support, or consultancy or customer services) which are of
the same or similar type to any services provided by the Company during the
twelve months immediately preceding the Termination Date;

PROVIDED ALWAYS that the provisions of this paragraph 1 shall apply only in
respect of products or services with which the Executive was either personally
concerned or for which he was responsible whilst employed by the Company during
the twelve months immediately preceding the Termination Date.

PROVIDED ALWAYS that the provisions of this paragraph 1 shall apply only in
respect of businesses or services with which the Executive was either personally
concerned or for which he was responsible on behalf of the Company during the
twelve months immediately preceding the Termination Date.



2.   Non-Solicitation of Customers

The Executive hereby agrees that he shall not for the Relevant Period whether on
his own behalf or in conjunction with or on behalf of any person, company,
business entity or other organisation (and whether as an employee, director,
principal, agent, consultant or in any other capacity whatsoever), directly or
indirectly (i) solicit or, (ii) assist in soliciting, or (iii) accept, or
(iv) facilitate the acceptance of, or (v) deal with, in competition with the
Company, the custom or business of any Customer or Prospective Customer :-



2.1   with whom the Executive has had material contact or dealings on behalf of
the Company during the twelve months immediately preceding the Termination Date;
or



2.2   for whom the Executive was directly responsible, in a client management
capacity on behalf of the Company, during the twelve months immediately
preceding the Termination Date.



3.   Non-Solicitation of Employees

The Executive hereby agrees that he will not for the Relevant Period either on
his own behalf or in conjunction with or on behalf of any other person, company,
business entity, or other organisation (and whether as an employee, principal,
agent, consultant or in any other capacity whatsoever), directly or indirectly:-



3.1   (i) induce, or (ii) solicit, or (iii) entice or (iv) procure, any person
who is a Key Employee to leave the Company’s or any Associated Company’s
employment (as applicable);



3.2   be personally involved to a material extent in (i) accepting into
employment or (ii) otherwise engaging or using the services of, any person who
is a Key Employee.



4.   Associated Companies



4.1   The provisions of paragraphs 4.2 and 4.3 below shall only apply in respect
of those Associated Companies (i) to whom the Executive gave his services, or
(ii) for whom he was responsible, or (iii) with whom he was otherwise concerned,
in the twelve months immediately preceding the Termination Date.



4.2   Paragraphs 1, 2, 3, 4 and 6 in this Schedule 2 shall apply as though
references to the “Associated Company” were substituted for references to the
“Company”. The obligations undertaken by the Executive pursuant to this
Schedule 2 shall, with respect to each Associated Company, constitute a separate
and distinct covenant and the invalidity or unenforceability of any such
covenant shall not affect the validity or enforceability of the covenants in
favour of the Company or any other Associated Company.



4.3   In relation to each Associated Company referred to in paragraphs 4.1 and
4.2 above, the Company contracts as trustee and agent for the benefit of each
such Associated Company. The Executive agrees that, if required to do so by the
Company, he will enter into covenants in the same terms as those set out in
paragraphs 1, 2, 3, 4 and 6 hereof directly with all or any of such Associated
Companies, mutatis mutandis. If the Executive fails, within 7 days of receiving
such a request from the Company, to sign the necessary documents to give effect
to the foregoing, the Company shall be entitled, and is hereby irrevocably and
unconditionally authorised by the Executive, to execute all such documents as
are required to give effect to the foregoing, on his behalf.



5.   Definitions

For the purposes of this Schedule 1, the following words and cognate expressions
shall have the meanings set out below:



5.1   “Artist” means any recording artist, songwriter, producer, TV presenter or
other person who, at any time during the period of twelve months ending on the
Termination Date, was managed by or party to or the subject of a recording
agreement, songwriting agreement, licence agreement, merchandising agreement,
management agreement or a presenter agreement with the Company or any Associated
Company and with whom the Executive had contact during the period of twelve
months ending on the date of termination of the employment;



5.2   “Associated Company”, “Board”, and “Company” shall have the meanings set
out in the Agreement attached hereto, and shall include their successors in
title and assigns (as applicable).



5.3   “Key Employee” means any person who was employed by (i) the Company or
(ii) any Associated Company, for at least 3 months prior to and on the
Termination Date and



  (a)   with whom the Executive had material contact or dealings in performing
his duties of his employment; and



  (b)   who had material contact with Artists in performing his or her duties of
employment with the Company or any Associated Company (as applicable); or



  (c)   who was a member of the management team of the Company or any Associated
Company (as applicable).



5.4   “Prohibited Area” means anywhere in Europe or North America;



5.5   “Prospective Artist” shall mean any person with whom the Company or any
Associated Company has had any negotiations or material discussions regarding
the possibility of entering into a recording agreement, songwriting agreement,
licence agreement, merchandising agreement, management agreement or presenter
agreement with the Company or an Associated Company.



5.6   The “Relevant Period” shall mean the period commencing on the Commencement
Date and ending twelve months immediately following the Termination Date.



5.7   “Commencement Date” shall have the meaning set out in Clause 2.1 of the
Agreement.



5.8   “Termination Date” shall have the meaning set out in Clause 23 of the
Agreement.

SCHEDULE 2
Popworld Option



1.   The Executive hereby grants the Company, in its absolute discretion, an
irrevocable option to purchase from the Executive all shares in Popworld Limited
legally or beneficially owned by the Executive from time to time (“Option
Shares”).



2.   The total consideration payable by the Company to the Executive for the
Option Shares shall be the lesser of £396,362.00 and the aggregate amount of
consideration payable in respect of the Option Shares pursuant to the acceptance
of a Qualifying Offer (as defined in Article 18 of the Articles of Association
of Popworld Limited), in both cases less any dividends or other distributions
received by the Executive in respect of the Option Shares in the period between
the Commencement Date and the date of exercise of the option granted pursuant to
paragraph 1 of this schedule 2 (“Purchase Price”).



3.   The option granted pursuant to paragraph 1 of this schedule 2 shall be
exercisable by the Company by serving written notice on the Executive at any
time during the term of his Employment pursuant to this Agreement.



4.   Completion of the sale of the Option Shares shall occur no later than 5
Business Days after receipt of notice by the Executive pursuant to paragraph 3
of this Schedule 2, at which time the Company shall pay the Executive the
Purchase Price, and the Executive shall deliver to the Company the share
certificates in respect of the Option Shares, and do such things and deliver
such other documents reasonably required by the Company to vest the full right,
benefit and title to the Option Shares in the Company.



5.   The provisions of this schedule 2 shall at all times be subject to the
Executive’s obligations under the Memorandum and Articles of Association of
Popworld Limited and any shareholders’ agreement in force from time to time in
respect of Popworld Limited, however the Executive undertakes to use reasonable
efforts to procure any consents or waivers as are necessary pursuant to the
Memorandum and Articles of Association and any shareholders’ agreement, and to
do any other acts or things reasonably requested by the Company, so as to ensure
that the transfer of the Option Shares is not in breach of those documents.

